Citation Nr: 1128625	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  07-37 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to service connection for thyroid cancer, to include as due to exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for cancer of the vocal cords, to include as due to herbicide exposure and as secondary to thyroid cancer.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Terrence J. Ricaforte, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in New York, New York.  By that rating action, the RO denied service connection for thyroid cancer and cancer of the vocal cords, to include as secondary to thyroid cancer.  The RO also granted service connection for PTSD; an initial evaluation of 30 percent was assigned, effective August 1, 2005--the date VA received the Veteran's initial claim for service connection for this disability.  The Veteran appealed the RO's August 2006 rating action to the Board. 

By an October 2007 rating action, the RO assigned an initial 30 percent rating to the service-connected PTSD, effective August 1, 2005.  Because the increase in the evaluation of the Veteran's PTSD to 30 percent does not represent the maximum rating available for the condition, the Veteran's initial evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the issue on appeal as that reflected on the title page.

In March 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is of record.

During the March 2011 hearing, the Veteran indicated that he wished to pursue a claim for service connection for transient ischemic attack (TIA) as secondary to his service-connected PTSD.  As this matter has not been properly developed for appellate consideration, it is referred to the RO/Appeals Management Center (AMC) for appropriate action.
In April 2011, the Veteran's representative submitted additional medical and lay evidence directly to the Board, without a waiver of initial RO consideration of the evidence.  Because this evidence consists of medical records that are essentially duplicate of evidence previously submitted by the Veteran and considered by the RO, a remand pursuant to 38 C.F.R. § 20.1304 (2010) is not necessary in this instance.  In addition, to the extent that these recently submitted medical records and statements pertain to the Veteran's claim for an initial disability rating in excess of 30 percent for PTSD that is the subject of the remand below, the RO will have an opportunity to review and consider this evidence at that time.
 
The issue of entitlement to an initial disability rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and REMANDED to the RO/ AMC in Washington, DC.


FINDINGS OF FACT

1.  While the Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides (to include Agent Orange) during service, thyroid cancer is not among the disabilities recognized by VA as etiologically related to herbicide exposure.

2.  Thyroid cancer was incurred many years following separation from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's service, to include his presumed herbicide exposure.

3.  Cancer of the vocal cords was not incurred in service or for many years following separation from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's service, to include his presumed herbicide exposure, or to any service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for thyroid cancer, to include as due to herbicide (Agent Orange) exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2010).

2.  The criteria for service connection for cancer of the vocal cords, to include as due to herbicide (Agent Orange) exposure and as secondary to thyroid cancer, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.313 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In an October 2005 pre-adjudication letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection for thyroid cancer and cancer of the vocal cords as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also notified the Veteran that he could send VA information that pertains to his claims.  

A March 2006 pre-rating letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2006 rating decision reflects the initial adjudication of the claims after issuance of these letters.  Hence, the October 2005 and March 2006 letters, which meet the content of notice requirements described in Pelegrini, and Dingess/Hartman, also meets the VCAA's timing of notice requirement.
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims files consists of service treatment records (STRs), post-service private and VA treatment records, and Social Security Administration (SSA) records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's March 2011 Board hearing, along with various written statements provided by the Veteran and his representative.

The Board acknowledges that the Veteran  has not undergone VA examinations to obtain medical opinions regarding his claimed thyroid cancer and cancer of the vocal cords.  As explained in more detail below, thyroid cancer and cancer of the vocal cords were not diagnosed until many years after service discharge, and there is no medical evidence that the claimed disabilities had their onset during active military service or within the initial post-service year, or are otherwise etiologically related to military service, to include the Veteran's presumed herbicide exposure, or to a service-connected disability.  As the current record does not reflect even prima facie claims for service connection for thyroid cancer or cancer of the vocal cords, VA is not required to obtain VA examinations and medical opinions commenting upon the etiology of the claimed disabilities.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  

In sum, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claims herein.  See Mayfield v. Nicholson, 20 Vet. App. 527, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error and affirming that the provision of adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Laws and Regulations

Service connection-general criteria

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service. For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Also, certain chronic diseases, such as malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.



III. Merits Analysis 

(i) Thyroid Cancer

The Veteran contends that his thyroid cancer was caused by his exposure to Agent Orange during active military service in the Republic of Vietnam (RVN).

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft- tissue sarcomas. However, sarcomas of the skin are not among those for which the presumption is available. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Chloracne or other acneform disease consistent with chloracne must manifest to a degree of ten percent or more within one year after the last date of exposure to an herbicide agent. 38 C.F.R. § 3.307 (a) (6).

In addition, effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange). 75 Fed. Reg. 53202-53216 (August 31, 2010).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the aforementioned conditions.

Claims based on herbicide exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute. 38 U.S.C.A. § 1116(b). The Agent Orange Act of 1991 (in part) directed the Secretary of Veteran Affairs to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.

Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease. If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c). In response to five NAS reports (and a special interim report), the Secretary published notices of these determinations in January 1994, August 1996, November 1999, January 2001, June 2002, May 2003, March 2005 and, most recently in July 2009.

In July 2009, NAS published another report, entitled "Veterans and Agent Orange: Update 2008" (Update 2008). Consistent with prior reports of NAS, Update 2008 again found that there was "sufficient evidence of an association" between herbicide exposure and five categories of diseases in veterans and "limited/suggestive evidence'' of an association between herbicide exposure and six other categories of diseases in veterans.  The presumptions of service connection for each of these diseases were discussed above.

Update 2008 also categorized certain health outcomes as having inadequate or insufficient evidence to determine whether they may be associated with herbicide exposure. In December 2010, the Secretary of Veterans Affairs published determinations regarding these diseases, based on all available evidence in Update 2008 and prior NAS reports.  The Secretary determined that a positive association between exposure to herbicides and skin cancers, to include basal and squamous cell cancers, does not exist.  The Secretary also reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (June 12, 2007). .

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service- connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

At the outset, the Board finds, and the Veteran does not contend otherwise, that there is no medical evidence that thyroid cancer was manifested within the initial post-service year.  Thus, service connection for thyroid cancer on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service medical records reflect that he served in the Republic of Vietnam during the Vietnam era.  Thus, the Veteran is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, thyroid cancer is not among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection for this disorder as due to Agent Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

In addition, because there is no evidence of thyroid cancer during service and no medical evidence of record establishing a positive etiological relationship between this disability to his period of military service, to include his presumed herbicide exposure, service connection on a direct basis will also be denied.

The Veteran's STRs are negative for any findings or diagnosis of thyroid cancer or any related disability.  The Veteran's February 1968 separation examination did not report any findings with respect to the claimed disability.

Post-service private treatment records, prepared by the Veteran's private physician, Dr. Y., and the Beth Israel Medical Center, indicate that the Veteran was diagnosed with thyroid cancer in 2002, which is over 30 years after his discharge from service in 1968.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Moreover, there is no competent evidence or opinion even suggesting a medical nexus between thyroid cancer and the Veteran's period of active military service, to include his presumed in-service herbicide exposure.

While various private and VA treatment records show diagnosis and treatment of thyroid cancer, to include a January 2003 thyroidectomy, none of these medical records suggest a medical relationship between the Veteran's thyroid cancer and service, to include Agent Orange exposure therein.

The Board acknowledges that the Veteran has submitted statement from his private physician, Dr. G., who has indicated that she has treated the Veteran since May 2003.  In these statements, Dr. G. reported that the Veteran was diagnosed with papillary thyroid carcinoma in December 2002, and that he had very extensive disease.  She pointed out that the Veteran had no family history of thyroid carcinoma, but that he had been exposed to Agent Orange in service.  She indicated that in her research, she found an article in the 1996 Veterans and Agent Orange Update stating that the relative risk of thyroid cancer was nearly five-fold increased in veterans exposed to Agent Orange.  She attached an excerpted article that references a mortality study among children and young persons under the age of 20 conducted as part of a follow of up an Agent Orange-related accident in Italy.  The study found a five-fold increased risk of thyroid cancer among those studied.

However, the Board notes that the study detailed in the article excerpt is narrowly focused and not specific to the Veteran's situation.  A review of the excerpted medical article reflects that the study was limited to small number of subjects in Italy who resided in the area of the accident, and focused on the incidence of childhood cancers--factors which are not applicable in the Veteran's case.  Nor does this article establish a link between the Veteran's thyroid cancer and service, to include exposure to Agent Orange.  The submitted article excerpt does not imply, as Dr. G. suggest, that there is a five-fold increase in the incidence of thyroid cancer among Vietnam veterans; rather, it discusses a small sampling of children exposed to Agent Orange in Italy.  Moreover, article only discusses findings of a study, and not definitive scientific evidence of a causative relationship between Agent Orange and thyroid cancer.  The physician offered no other evidence, to include medical literature, that supports her claim of a five-fold increase in thyroid cancer among Agent Orange-exposed veterans.  The Board accordingly finds that this evidence is of no probative value of this evidence on the questions of medical nexus.

In sum, there is no medical evidence or opinion currently of record that supports the Veteran's claim that his thyroid cancer is related to service, to include his presumed in-service herbicide (Agent Orange) exposure.

The Board has considered the Veteran's and his representative's assertions, to include his March 2011 Board hearing testimony.  In this regard, the Veteran argued that he is entitled to service connection for thyroid cancer as due to exposure to Agent Orange because the regulations allow for presumptive service connection for cancer of the larynx, which is in close physical proximity to the thyroid.  However, none of this evidence provides a basis for allowance of the claim.  As indicated above, the claim decided turns on a medical matter-specifically, the question of whether there exists a medical nexus between the Veteran's thyroid cancer and his presumed herbicide exposure--a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  
For all the foregoing reasons, the Board finds that the claim for service connection for thyroid cancer, to include as due to in-service exposure to Agent Orange, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56.

(ii) Cancer of the Vocal Cords 

Veteran contends that his cancer of the vocal cords was caused by his exposure to Agent Orange during active military service in the Republic of Vietnam (RVN) or, in the alternative, that it is secondary to his thyroid cancer. 

At the outset, the Board finds, and the Veteran does not contend otherwise, that there is no medical evidence that cancer of the vocal cords was manifested within the initial post-service year.  Thus, service connection for this disability on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

As previously noted herein, because the Veteran's STRs reflect that he served in the Republic of Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, vocal cord cancer is not among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection for this disorder as due to Agent Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

In addition, because there is no evidence of vocal cord cancer during service and no medical evidence of record establishing a positive etiological relationship between this disability to his period of military service, to include his presumed herbicide exposure, service connection on a direct basis will also be denied.
The Veteran's STRs are negative for any findings or diagnosis of cancer of the vocal cords or any related disability.  The Veteran's February 1968 separation examination did not report any findings with respect to the claimed disability.

Post-service private medical records from the Beth Israel Medical Center reflect that the Veteran underwent a total thyroidectomy in January 2003.  As a result of this surgery, he experienced injury to one of his laryngeal nerves, which resulted in right vocal cord palsy.  He was referred to speech pathology for voice evaluation and treatment.  A September 2006 statement from the Veteran's treating physician, Dr. G., notes that the Veteran had extensive papillary thyroid carcinoma with lymph node involvement.  VA outpatient treatment records likewise note a history of thyroid cancer.

The Veteran was not treated for thyroid cancer or a related vocal cords disability for over 30 years after the Veteran's discharge from service.  The Board again points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a finding of service connection.  See Maxson, 230 F.3d at 1333; Shaw, 3 Vet. App. at 365.  

Moreover, there is no competent evidence or opinion even suggesting a medical nexus between cancer of the vocal cords and his period of active military service, to include his presumed exposure to Agent Orange.  While the above-described private and VA medical evidence discusses diagnosis and treatment of thyroid cancer with vocal cord involvement, there is no medical opinion of record the purports to provide a link between the Veteran's period of military service and his current vocal cord disability.

The Veteran has also claimed that his vocal cord cancer is secondary to his thyroid cancer.  Pursuant to 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  (Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006).  However, given the basis of the denial as noted below, any further discussion of the amendment is unnecessary.)

Because the Board denied service connection for thyroid cancer in the foregoing analysis, there is no basis to grant service connection for cancer of the vocal cords on a secondary basis.  

The Board has considered the assertions advanced by, and on behalf of, the Veteran, to include his March 2011 Board hearing testimony; however, none of this evidence provides a basis for allowance of the claim.  As noted above, matters of diagnosis and etiology are within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.   

Under these circumstances, the Board finds that the claim for service connection for cancer of the vocal cords, to include as due to thyroid cancer, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for thyroid cancer, to include as due to exposure to herbicides (Agent Orange), is denied.

Entitlement to service connection for cancer of the vocal cords, to include as due to herbicide exposure (Agent Orange) and as secondary to thyroid cancer, is denied.





REMAND

The Board's review of the claims files reveals that further RO action on the initial evaluation claim on appeal is warranted.

VA last examined the Veteran to determine the current severity of his service-connected PTSD in November 2008.  However, during the Veteran's March 2011 Board hearing, he indicated that his PTSD symptoms had worsened since the 2008 examination.  In addition, the Veteran indicated that the previous examination report contained inaccuracies and understated the impact of his PTSD on his social and occupational functioning.  A Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, the RO should arrange for the Veteran to undergo a VA examination by a psychiatrist or psychologist to determine the current severity of his PTSD.  The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of the claim for a higher initial rating for PTSD (as the claim, emanating from an original claim for and award of service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the  scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims files all outstanding VA medical records.  The claims files currently include outpatient treatment records from the Brooklyn VA Medical Center (VAMC), dated through March 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any records of treatment for PTSD from the Brooklyn VAMC since March 2011 following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, this matter is hereby REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain from the Brooklyn VAMC all records of psychiatric evaluation and/or treatment of the Veteran since March 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2010) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims files.

2.  After any additional evidence is received pursuant to directive 1, the RO/AMC should arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist to determine the nature and extent of the service-connected PTSD.

The entire claims files, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the score means. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  

3.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims files a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for an initial rating in excess of 30 percent for PTSD, in light of all evidence and legal authority.

If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate Supplemental Statement of the Case (SSOC) that addresses all evidence received since issuance of the December 2008 SSOC, as well as citations to and a discussion of all additional legal authority considered, along with clear reasons and bases for all determinations.  The Veteran and his attorney must be afforded an appropriate time period for response before the claims files are returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


